DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of compound 170, in the reply filed on July 6, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be allowable.  Therefore, examination was extended to include nonelected species.  Prior art was found that anticipates nonelected species.  Thus, the claims were rejected and claims to nonelected species were withdrawn from further consideration.  The claims were searched and examined to the extent of the elected species and the nonelected species of 
    PNG
    media_image1.png
    303
    446
    media_image1.png
    Greyscale
.  Applicant will be entitled to rejoinder and examination of further nonelected species when the outstanding grounds of rejection are overcome.
4.	Claims 12-14 and 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on July 6, 2021.
Information Disclosure Statement
5.	The information disclosure statements (dated November 12, 2020 and September 29, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Objections
6.	Claim 5 objected to because of the following informality:  the claim is missing a period.
Improper Markush Rejection
	A “Markush” claim recites a list of alternatively useable species and may
encompass a large number of alternative species.  Federal Register, Vol. 76, No.
27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the
judicially approved “Improper Markush grouping” doctrine when the claim contains an
improper grouping of alternatively useable species, Id.
	A Markush claim contains an “Improper Markush grouping” if:  (1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use.  Id.
	Members of a Markush group share a “single structural similarity” when they
belong to the same recognized physical or chemical class or lo the same art-recognized
class. M embers of a Markush group share a common use when they are disclosed in
the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. §, Aug. 2006):
Since the decisions in In re Weber, 880 F.2d 455, 198 USPO 328 (COPA 1978) and In
re Haas, 580 F.2d 481, 198 USPO 324 (CCPA 1978), it is improper for the Office
fo refuse to examine that which applicants regard as their invention, unless the
subject matter in a claim lacks unity of invention.  In re Harnisch, 631 F.2d 716, 206
USPO 300 (OGPA 1980):  and Ex parte Hozuml, 3 USPQ2d 1059 (Bd. Pat. Apo. & Int.
7984).  Broadly, unity of invention exists where compounds included within a Markush
group (1) share a common utility, and (2) share a substantial structural feature essential
to that utiity.

7.	Claims 1-10, 15 and 20 are rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of 
    PNG
    media_image2.png
    115
    290
    media_image2.png
    Greyscale
 which core is defined by the variables X1-X4. These variables result in a variety of different core structures.
	Claims 1-10, 15 and 20 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity. The only structural feature shared by all species of the formula, as shown above, is the presence of 3 amide groups in a sequential fashion, which is not an art-recognized physical or chemical class.
	Without a meaningful and common structural core that is shared by the species
in the formula above, there can be no “single structural similarity.”  In other words, a single structural similarity is lacking due to the fact that variables X1-X4, for example, prevents the core structure from being an art-recognized physical or chemical class.
	There is no substantial core structure that is shared by all species within the
above, in fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-10, 15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite a definition of variable R32.  However, this variable is not part of the Markush formula (I).  Appropriate correction/clarification is required.
9.	Claim 9 recites the limitation " R32.”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 6, 9, 10 and 15is/are rejected under 35 U.S.C. 102(a) as being anticipated by RN 1469885-68-4 (
    PNG
    media_image3.png
    300
    442
    media_image3.png
    Greyscale
).  The compound has a date of November 6, 2013 which antedates the instant claims having a filing date of February 6, 2020 and priority claim to applications dated February 6, 2019 and September 16, 2019.  The compound corresponds to the instant claims in the following manner:  R3=R4=R5=R6=R11=H; n=k=1; X1-X4=CR11; m=2; R2=substituted heteroaryl; R1=substituted alkyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626